DETAILED ACTION
Introduction
This Final Office Action is in response to an amendment filed on March 3, 2021, for the application with serial number 16/554,715.

Claim 1 and 14 are amended.
Claim 4 is canceled.
Claims 1-3 and 5-14 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the Examiner overgeneralizes the claims in arriving at the conclusion that the claims are directed to setting a person in charge.  The Examiner respectfully disagrees.  The Examiner has relied on explicit language from exemplary claim 1, which states, in the preamble: “a person-in-charge determining unit configured to set a person in charge.”  Each and every limitation of the claims has been considered in arriving at the conclusion that the claims are directed to an abstract idea without significantly more.  
The Applicant further contends that the claims do not fall within the category of ‘certain methods of organizing human activity’ because the claims do not involve business relations.  See Remarks pp. 10-11.  The Examiner respectfully disagrees.  The claims recite steps for assigning a person in charge in the context of business management.  See specification ¶[0008]-[0010].  Delegation of tasks is innately human in nature.  Essentially the claims recite 
The rejection for lack of subject matter eligibility is accordingly updated and maintained.
35 USC §103 Rejections
In light of the Applicant’s amendments incorporating subject matter from canceled claim 4 into independent claims 1 and 14, the prior art rejections are withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-3 and 5-14 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-3 and 5-13  are all directed to one of the four statutory categories of invention, the claims are directed to setting a person in charge (as evidenced by exemplary claim 1; “a person-in-charge determining unit configured to set a person in charge”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include:  “store management information indicating a possessed skill which is a skill possessed by the person . . . and an educational 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a storage unit and determining unit in independent claim 1). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a storage unit and determining unit in independent claim 1) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 
Furthermore: Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 14 is held to claim an abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101 Bilski v. Kappos, 95 USPQ2d 1001 (U.S. 2010).  
A useful test for assessing subject matter eligibility under §101 is to determine whether a claimed process is either: (1) tied to a particular machine or apparatus, or (2) transforms a particular article to a different state or thing.  
With respect to independent claim 14, the claim language recites the steps of storing information and setting a person in charge.  Here, there is insufficient recitation of a machine or transformation, and/or involvement of machine, or transformation with the steps is merely nominally, insignificantly, or tangentially related to the performance of the steps, e.g., data gathering and communicating the result, or merely recites a field in which the method is intended to be applied.  Therefore, the claim is directed to ineligible subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624